Citation Nr: 0031247	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-06 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right abdomen, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in November 1997, in which the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA) confirmed and continued the 10 percent 
rating in effect for service-connected residuals of a gunshot 
wound of the right abdomen, and in which a separate 10 
percent disability rating was assigned for a sensitive 
abdominal scar that was a residual thereof.  The veteran has 
perfected a timely appeal as to the 10 percent rating in 
effect for the residuals of the right abdominal gunshot 
wound.

In July 2000, a hearing was held before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  At 
that hearing, the veteran, through his representative, raised 
the issue of clear and unmistakable error with regard to the 
rating action of March 1971, wherein the 10 percent rating 
for residuals of a gunshot wound of the right abdomen was 
initially assigned.  That matter has not been developed for 
appellate review, and is referred to the RO for action as 
appropriate.


REMAND

The veteran's service medical records show that, while in 
combat during his service in the Republic Of Vietnam, he 
incurred a gunshot wound of the right abdomen, with 
perforation of the ascending colon, perforation of the 
jejunum, and laceration of the lower pole of the right 
kidney.  He underwent an exploratory laparotomy on the date 
of that injury, with resection of the right colon and a two-
layer ileotransverse colostomy, along with repair of the 
lacerated jejunum and kidney.  

More recent medical records, and the transcript of the July 
2000 personal hearing, show that the veteran complained of 
persistent right lower quadrant pain and discomfort, along 
with bowel and kidney problems.  In a statement dated in 
October 1998, a private physician indicated that the 
veteran's service-connected gunshot 

wound "has caused significant permanent damage...by creating 
significant gastrointestinal adhesions.  These adhesions have 
interfered with normal functioning and normal peristalsis of 
gastrointestinal function."

The veteran's gunshot wound residuals have been rated 
pursuant to the diagnostic criteria set forth in 38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2000) (with reference from 
Diagnostic Code 7310).  The Board, however, notes that the 
veteran incurred a through-and-through gunshot wound that may 
have caused muscle damage, and that evaluation of his gunshot 
wound residuals under other diagnostic standards, such as 
38 C.F.R. § 4.56 (2000), which pertains to the evaluation of 
muscle disabilities, in conjunction with 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2000), which pertains specifically to 
the evaluation of impairment of Muscle Group XIX (the 
abdominal wall muscles), or 38 C.F.R. § 4.115a (2000), which 
pertains to dysfunction of the genitourinary system, may be 
appropriate.

In view of the foregoing, the Board finds that additional 
development of the veteran's claim is necessary.  It is 
therefore REMANDED for the following actions:

1.  The RO should accord the veteran 
special VA examinations of all pertinent 
systems, to include but not necessarily 
limited to his gastrointestinal, renal 
and musculoskeletal systems, in order to 
identify, and ascertain the nature and 
severity of, all impairment that can be 
deemed to be a residual of his service-
connected gunshot wound of the right 
abdomen.  All tests indicated are to be 
conducted at this time, and all findings, 
and the reasons therefor, should be set 
forth in a clear, logical and legible 
manner on the examination reports.  The 
veteran's claims file is to be furnished 
to the examiners prior to each 
examination, for their review and 
referral.  The examiners are to indicate 
on the examination reports that they have 
reviewed the file prior to their 
examination of the veteran.


2.  Following completion of the above, 
the RO should review the veteran's claim, 
and determine whether an increased rating 
for residuals of a gunshot wound of the 
right abdomen can now be granted.  In 
making this determination, the RO is to 
consider the nature and severity of all 
impairment that his been attributed to 
this disability, and to evaluate all such 
impairment under all appropriate 
diagnostic criteria, to include but not 
necessarily limited to those cited above.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claim, to include 
the possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of 
this claim should be made.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


